Citation Nr: 1625868	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  15-12 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to special monthly compensation (SMC) by reason of the need for regular aid and attendance of another person or on account of being housebound.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from March 1969 to March 1971, with service in the Republic of Vietnam as a Rifleman.  He was awarded the Combat Action Ribbon and the Vietnam Cross of Gallantry.

This case comes before the Board of Veterans' Appeals (Board) on appeal a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran was afforded a Travel Board hearing in May 2016.  A transcript of the testimony offered at the hearing has been associated with the record.  

The Board notes that the Veteran has been found incompetent for VA purposes, and that his son has been appointed as the fiduciary payee in this regard.  The Board has thus listed the Veteran's son as the Appellant on the caption page of this decision. 

The issue of entitlement to SMC on account of being housebound is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

The Veteran requires the assistance of another person in meeting his daily needs, as well as to protect himself from the hazards and dangers of his daily environment due to service-connected PTSD.


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for SMC by reason of the need for regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114(l) (West 2014); 38 C.F.R. §§ 3.350(b), 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015).

In the present case, service-connection is in effect for posttraumatic stress disorder (PTSD), rated at 70 percent disabling, tinnitus rated as 10 percent disabling, status-post excision benign skin growth, left thigh, rated non-compensable, and erectile dysfunction, rated as noncompensable, although SMC has been granted for loss of use of a creative organ.  Additionally, the Veteran is in receipt of a total rating due to individual unemployability (TDIU), due solely to PTSD, since March 2010.  

Special monthly compensation benefits are payable to a veteran who needs regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b)(3) (2015).  The criteria for establishing the need for aid and attendance are set forth in 38 C.F.R. § 3.352(a).
Specifically, the provisions of § 3.352(a) include whether the veteran is unable to dress or undress himself, or to keep himself ordinarily clean and presentable; whether he requires frequent adjustment of any special prosthetic or orthopedic appliances with the aid of another; inability to feed himself; inability to attend to the wants of nature; or incapacity, physical or mental, that requires assistance on a regular basis to protect himself from hazards or dangers incident to his daily environment.  "Bedridden" will be a proper basis for the determination under this section.  38 C.F.R. § 3.352(a).

"Bedridden" constitutes a condition which through its essential character actually requires that an individual remain in bed.  The fact that the veteran has voluntarily taken to bed or that a physician has prescribed bedrest for a lesser or greater portion of the day will not suffice.  It is only necessary that the evidence establish he is so helpless as to need regular aid and attendance not that there be a constant need.  Id.  

Although the appellant need not show all of the disabling conditions identified in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance, the U.S. Court of Appeals for Veterans Claims has held that it is logical to infer there is a threshold requirement that "at least one of the enumerated factors be present." See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran seeks SMC at the aid and attendance rate due to service-connected PTSD.  He asserts that PTSD and the prescription medications taken to treat it incapacitate him, or that in the absence thereof his PTSD is of such severity that he cannot attend to several activities of daily living, such as bathing, grooming and feeding.  As noted above, the Veteran has been found incompetent to manage his VA funds, and the Appellant has been appointed his fiduciary.  

In furtherance of substantiating the claim the Appellant submitted a June 2012 VA Form 21-2680 (Examination for Housebound Status or Need for Regular Aid and Attendance) from an Advanced Practice Nurse (APN) at the Community Clinic in Brick, NJ.  She assessed the Veteran with extreme mental degeneration due to his PTSD medications, and outlined the effects of the Veteran's condition.  At that time, the Veteran was not confined to bed, although he had lethargy.  He was able to leave the home with the Appellant.  He was unable to focus and remember, and had left the stove on a few times.  His son did the shopping, cooking, driving and laundry.  The Veteran needed assistance with bathing in that he failed to do so regularly.  The Appellant managed the Veteran's medications and finances.  

VA records dated in June 2012 reflect that the Veteran was seen for a mental health follow-up, and encouraged to work through his depression.  The Veteran's son was then cooking and supervising his care.  A November 2012 follow-up note documents improved symptoms, with increased motivation.  

In January 2013, VA afforded the Veteran two separate VA examinations.  One examination was conducted by a physician and the other by a psychologist.  The Veteran was accompanied to the VA examination by his son.  He could walk 100 yards and had normal use of the extremities, albeit with knee and back pain and arthritis  He had moderate short term memory impairment, and could not go out alone.  

The physician deferred to the VA PTSD report for details, but noted that the Veteran needed assistance with some ADLs from his son who was giving needed care supervision.  The examiner also noted that PTSD was improved since the Veteran started taking his medications regularly.  The VA physician remarked that the Veteran was not bedridden.  

VA PTSD examination by a psychologist resulted in assessment of moderately severe PTSD, with occupational and social impairment with deficiencies in most areas such as work school family relations judgment thinking and/or mood, but not total occupational and social impairment.  In terms of cognitive impairment, the Veteran's son reported that about 19 months prior to the examination, the Veteran was non-compliant with his medications and experienced a significant mental decline, prompting him to reside with the Veteran.  However, the examiner did not document any memory loss on clinical examination, noting that the Veteran had actually improved since he began taking his psychiatric medications.  She concluded it was unlikely that the Veteran suffered significant mental capacity degeneration from PTSD pharmacology that would be so severe, that based off of PTSD pharmacology alone the Veteran would require aid and attendance.  However, the examiner explained that without his son's assistance the Veteran would most likely be non-compliant with medical care and would experience a decline in physical and mental functioning.

A September 2013 physical therapy note reflects that the Veteran was alert and oriented times three.  He was prescribed a wheelchair at this time for orthopedic disability.  

An October 2014 VA mental health note documents that the Veteran reported that he was doing and sleeping well with his present medications.  His son continued to live with him and was his caretaker.  The Veteran's speech was slow and limited to short answers, but goal-directed.  He had poor memory, attention, concentration, cognition, and fair judgement and insight.  PTSD and dementia, not otherwise specified (NOS) were assessed.  

In May 2016, the Veteran and the Appellant appeared at a hearing before the Board.  At that time the Veteran was wheelchair-bound due to a variety of circumstances, including arthritis of his knees, back and neck.  He was unable to testify, and present in a wheelchair.  The Veteran's son offered testimony with the assistance of his representative, relating that he had moved in with his father to care for him following a period of non-compliance with his PTSD medications in which the Veteran mentally declined.  He assisted the Veteran in numerous activities of daily living, including managing his finances, cooking, cleaning, shopping and bathing.  He also managed the Veteran's medications.  He testified that the Veteran fell on occasion, and suffered from malaise and lethargy most of the time.

There is substantial evidence of record that the Veteran requires the aid and assistance of another, including as due to both service-connected and non-service-connected disabilities.  He has become restricted to a wheelchair, although this is not the apparent result of service-connected disability.  A VA APN has stated that the Veteran requires assistance in numerous activities of daily living, and that he suffered "extreme mental degeneration" due to his PTSD medications.  In January 2013 a VA physician indicated that the Veteran's medications had resulted in impairment, although a VA psychologist concluded that the Veteran's medications did not have such a profound effect.  Nevertheless, in October 2014 dementia, NOS was assessed along with PTSD, and the Veteran was noted as having poor memory, attention, concentration, and cognition.  There is also significant evidence that absent medication management for PTSD, the Veteran would be in a worse mental state.  

The Board is satisfied that this and other evidence of record demonstrates that the Veteran requires assistance with a number of his activities of daily living (e.g., cooking, cleaning, bathing, shopping, and taking his medications) and that as a result of service-connected disability he requires care or assistance on a regular basis to protect himself from hazards or dangers incident to his daily environment.  Although it is clear that nonservice-connected orthopedic disabilities play a significant role in his inability to function around the house, the Board cannot ignore the fact that the PTSD results in significant disability as well.  It is particularly notable that in the absence of assistance, the Veteran is non-compliant with his medications and unable to perform several activities of daily living.  The performance of the necessary aid and attendance by a relative will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).  Thus, entitlement to SMC at the aid and attendance rate is established.  Gilbert, supra.


ORDER

Entitlement to SMC at the aid and attendance rate is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

SMC at the housebound rate is warranted when a veteran has a single service-connected disability rated as 100 percent disabling and additional service-connected disability or disabilities independently ratable at 60 percent, or if a Veteran is factually permanently housebound.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015).  Factual housebound also requires a single disability rated totally (100 percent) disabling, to include TDIU based on one condition.  Housebound status is defined as being when the veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises and it is reasonably certain the disability or disabilities and resultant confinement will continue throughout his lifetime.  Id.

The Veteran was last afforded a VA examination in January 2013.  Since then, VA records indicate that the Veteran's service-connected PTSD may have worsened and the question of whether the Veteran is housebound in fact due to service-connected disability requires an additional examination.  VA records following the examination reflect an assessment of dementia, and the Veteran is now confined to a wheelchair.  If the diagnosis of a mental disorder is changed, the rating agency shall determine whether the new diagnosis represents progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition.  If it is not clear from the available records what the change of diagnosis represents, the rating agency shall return the report to the examiner for a determination.  38 C.F.R. § 4.125(b) (2015).  Accordingly, the Veteran should be afforded a new VA examination.  38 C.F.R. § 4.2.

VA records through February 5, 2015, have been obtained.  At the Board hearing, the Appellant stated that the Veteran had been treated by VA since then.  Upon remand, any outstanding VA medical records should be sought.  See 38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any dated after February 5, 2015.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination to determine whether he is housebound due to service-connected disability.  The claims folder must be made available to the examiner for review.  The examiner is requested to provide an explanation as to all medical conclusions rendered, which is supported by references to evidence in the file and clinical findings.

In addressing whether the Veteran is housebound due to his service-connected disabilities, the examiner should consider that housebound is defined as when the veteran is substantially confined as a direct result of service-connected disability to his dwelling and the immediate premises, and it is reasonably certain the disability or disabilities and resultant confinement will continue throughout his lifetime. 

The examiner should be advised of all of the Veteran's service-connected disabilities, to include PTSD.  The examiner's attention is directed to the impression of dementia reflected in an October 2014 VA mental health note.  For any diagnosed dementia, the examiner should address whether this represents progression of a prior diagnosis, correction of an error in a prior diagnosis, or development of a new and separate condition.  

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Appellant's claim.  If the benefit sought on appeal remains denied, the Appellant and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


